                                                                                FILED
r·1
                                                                                 AUG 2 5 2020
                                                                            CLERK, U.S. OISTR
                                                                       SOUTHERN DISTRICT
       1 ROBERT S. BREWER, JR.                                        r,,
         United States Attorney
       2 KEVIN J. LARSEN
         Assistant U.S. Attorney
       3 Arizona State Bar No. 019865
         United States Attorney's Office
       4 880 Front Street, Room 6293
         San Diego, California 92101-8893
       5 Telephone: (619) 546-6986

       6 Attorneys for Plaintiff
         UNITED STATES OF AMERICA
       7

       8                               UNITED STATES DISTRICT COURT

       9                           SOUTHERN DISTRICT OF CALIFORNIA

      10   UNITED STATES OF AMERICA,                       Case No.    20cr2530-BAS

      11                               Plaintiff,          STIPULATION OF FACT AND
                                                           JOINT MOTION FOR RELEASE
      12          v.                                       OF MATBRllL WITNESS (ES)
                                                           AND ORDER TBDBON
      13   MARIA DE LA LUZ HERNANDEZ-
           DEGUILLEN,                                       (Pre-Indictment
      14                                                      Fast-Track Program)
                                       Defendant.
      15

      16
                 IT IS HEREBY STIPULATED AND AGREED between plaintiff, UNITED STATES
      17
           OF   AMERICA,    by   and    through     its   counsel,    Robert       S.    Brewer,   Jr.,
      18
           United States Attorney,         and Kevin J.     Larsen,    Assistant United States
      19
           Attorney,   and defendant MARIA DE LA LUZ             HERNANDEZ-DEGUILLEN,           by and
      20
           through and with the advice and consent of defense counsel, Merle N.
      21
           Schneidewind, that:
      22
                 1.    Defendant agrees to execute this stipulation on or before the
      23
           first preliminary hearing date and to participate in a full and complete
      24
           inquiry by the Court into whether defendant knowingly, intelligently and
      25
           voluntarily entered into it.
      26
                2.   The material witnesses, YARISLEIDY PEREZ-JORGE and SUSANA DEL
      27   PILAR MUNOZ-OCANA, in this case:

      28               a.    Are aliens with no lawful right to enter or remain in the
                             United States;
           KJL:am:8/6/2020
 1
               b.    Entered or attempted to enter the United States illegally
 2                   on or about July 28, 2020;

 3             c.    Were found in a vehicle, driven by defendant near Niland,
                     California;
 4
               d.    Were paying others $2,000 to be brought into the United
 5                   States illegally and/or transported illegally to their
                     destination therein; and,
 6
               e.    May be    released and        remanded       immediately to the
 7                   Department of Homeland        Security      for return to their
                     country of origin.
 8
          3.   The vehicle driven by defendant in this case:
 9
               a.    Was seized as evidence and is held by the Department of
10                   Homeland Security;

11
          4.   After the court has ordered the material witnesses released,
12
     pursuant to this stipulation and joint motion,           if defendant does not
13
     plead guilty to a violation of 8 U.S. C.        §   1324,    for any reason,   or
14
     thereafter withdraws her guilty plea to that charge,            defendant agrees
15
     that in any proceeding, including, but not limited to, motion hearings,
16
     trial, sentencing, appeal or collateral attack, that:
17
               a.    The stipulated facts set forth in paragraph 2 above shall
18                   be admitted as substantive evidence;

19             b.    The United States may elicit hearsay testimony from
                     arresting agents regarding any statements made by the
20                   material witness (es) provided in discovery, and such
                     testimony shall be admitted as substantive evidence under
21                   Fed. R. Evid. 804 (b) (3) as statements against interest
                     of (an) unavailable witness(es);
22
               c.    Understanding that under Crawford v. Washington, 124 S.
23                   Ct. 1354 (2004), "testimonial" hearsay statements are not
                     admissible   against   a  defendant    unless  defendant
24                   confronted and cross-examined the witness(es) who made
                     the "testimonial" hearsay statements, defendant waives
25                   the right to confront and cross-examine the material
                     witness(es) in this case; and,
26

27
         5.    By   signing   this   stipulation   and   joint     motion,   defendant
28
..



      1   certifies     that defendant         has     read it             (or   that   it has been          read   to

      2   defendant in defendant's native language).                             Defendant certifies further

      3   that defendant has discussed the terms of this stipulation and joint

      4   motion with defense counsel and fully understands its meaning and effect.

      5           Based on the foregoing,            the parties jointly move the stipulation

      6   into evidence and for the immediate release and remand of the above-

      7   named material witness(es)            to the Department of Homeland Security for

      8   return to their country of origin.

      9           It is STIPULATED AND AGREED this date.

     10                                                        Respectfully submitted,

     11                                                                           BREWER, JR.
                                                                                    s Attorney
     12

     13       <Z} 2L [202D
          DATED
     14

     15
                  r-1!-,1/J
     16   DATED

     17

     18
          DATED                                                MARIA DE LA LUZ HERNANDEZ-DEGUILLEN
     19                                                        Defendant

     20

     21
              :t ~ V-t~lo ~ ,,di,~~ w,ii tU.s. J./u,irt u,1cf,3 4u£
          c(M.a & Joh 14-l /iu, Jlti1ivLL41tfLiaJ'i lt1111.11J11) Atult lau. :z:

     24
           {VI( 5 l/Jt,;L£ o /l;,U Ju,_ fu-,,;li,,IM Cu,tfJ f (illl,ul_ d
           :£ tl15 D b,e,{c[l[l ' .f tb tiU t../er hf. !; I J At It ,llX I-
                                                                                   µ1   ¼trfuA,"d
                                                                                   -ti" t.df'Ci!_ 1t-fJ£
                                                                                                           7luc .
     25
                  -6 hfvLH /4~.                 IJC {l. 1/,:   _   rl}_.   tJ
     26                                        V~l~~/
     27
                                                INCL(; Se11t..1tJLtuJWJJ

     28
 1                                     ORDER

 2           Upon joint application and motion of the parties,     and for good

 3   cause shown,

 4           THE STIPULATION is admitted into evidence; and

 5           IT IS ORDERED that the above-named material witness(es) be released

 6   and remanded forthwith to the Department of Homeland Security for return

 7   to their country of origin.

 8           SO ORDERED.

 9                o/');}u>t{)
10   DATED        r '
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
26

27

28
